Interim Decision #2904

MATTER OF M/V “SNALL'S PACE” -
In Fine Proceedings

MIA-10/12.844
Decided by Board Jurze 2, 1982

(2) In proceedings under section 378 of the Immigration and Nationality Act, 8 U.S.C.
1323, the term “carrier” is not used to delineate a class of persons who are liable for
violations of that section, but it is used as a matter of convenience to designate the
party or parties who have been charged with liability for fines.

(@) Section 278 of the Act does not make it unlawful to own a vessel that is used to
‘uring widucuentad allcus W le United Dlatcs or impose duty upon the owners of

__ vessels to prevent their vessels from being used in that manner.

(3) Where a vessel has been used to bring undocumented aliens to the United States in
violation of section 273 of the Act, it will be presumed that the owner of the vessel
participated in the bringing of the alicns by pormitting hic vaseal to bo used to transport
passengers to the United States, in the absence of evidence to the contrary.

(A) The owner has rebutted the presumption that he participated in the bringing of aliens
to the United States, and hence is not liable for fines under section 278 of the Act,
where he establishes that his vessel was chartered pursuant to a legitimate harehoat
charter and that the charter was not entered into for the purpose of avoiding liability
for fines under that section.

Inre: M/V“SNAIL’S PACE,” which arrived in the United States at the port of Key West,
slorida, Irom Guba, on May J, 1960. Alten passengers Invulved. F. RODERTO
SANTIAGO, DANIEL LUGO-ILLAS, PEDRO ALFONSO GARCIA, JOSEFA
VEGA-GARCIA, et al.

Basis ror Fine: Act of 1952—Section 273(a) [8 U-8.C, 1923(a)]

(ON BEHALF OF CARRIER: ON BEHALF OF SERVICE:
Richard N, Watts, Esquire Paul C. Vincent
P.O. Box 651 : Appallate Trial Attorney

St, Petersburg, Florida 33731
By: Mithollan, Chairman; Maniatis, Dunne, Mortis, and Vacca, Board Members

In a decision dated April 23, 1981, the District Director imposed
administrative fines totalling $12,000 upon Robert V. Hehenberger, the
captain of the veoacl “Enail’s Paco,” and William Exmatingor, ownor of
the “Snail’s Pace,” for bringing 12 undocumented aliens to the United
States in violation of section 273(a) of the Immigration and Nationality

233
Interim Decision #2904

Act, 8 U.S.C. 1828(a). Hereinafter, Mr. Hehenberger will be referred
to as “the captain,” and Mr. Ermatinger will be referred to as “the
owner.” The uwuer las appealed. The appeal will be oustained.

The record indicates that on or about March 11, 1980, the owner
chartered the “Snail’s Pace” to the captain. On or about A pril 22, 1980,
the captain made a voyage to Cuba. The purpose of the voyage was to
transport 12 Cuban nationals to the United States. On May 5, 1980, the
captain returned from Cuba with 35 alien passengers, none of whom had
visas or other valid entry documents.

A Notice of Intention to Fine was served upon the captain on the day
of his return from Cuba. The owner was served with a Notice of Inten-
tion to Fine on October 28, 1980. These notices alleged that the captain
and the owner had violated section 273(a) of the Act by briraging undocu-
mented aliens to the United States. The owner filed a written response
to the notice in which he alleged that the “Snail’s Pace” had been taken
to Cuba without his knowledge or consent. The owner explained that he
had chartered the vessel to the captain for a period of two to four weeks
for fishing along the Florida coast; that he had tried unsuccessfully to
lovate the vessel after the charter had expired by calling friends and
relatives of the captain; that the captain had not contacted him until
Apuil 22, 1960, at which point the captain had promised to return tho
vessel by April 28, 1980; that the vessel had not been returned
at such time; and, finally, that he had not been informed that the captain
intended to use the-vessel to transport aliens to the United States until
after the captain had left for Cuba.

The District Director noted the defenses raised by the owner and
rejected them on the ground that they were not gerinane because the
intent, motive, or montal ctate of ane charged with a violation of section
278 is irrelevant to a determination of liability. The District Director,
referring ‘to the owner and captain jointly as “the carrier,” found that
they had brought 35 undocumented aliens to the United States and that
they were, therefore, buth lable fur $55,000 in Giucs for 95 violations of
section 273(a). Furthexmore, the District Director found that remission
of the fines under section 273(c) of the Act was not warranted. However,
as a matter of discretion, the District Director decided to limit prosecu-
tion to 12 of the 35 violations because only 12 undocumented aliens were
originally intended to be brought to the United States by the captain.

On appeal, the owner contends that he did not “bring” undocumented
aliens to the United States in violation of section 273(a) of the Act and,
therefore, that he is not liable for fines. In support of this contention,
the owner argues that the term “bring” in section 278(a) requires active
conduct on the part of, or on behalf of, the party charged and that,
therefore, liability caxmot be based upon merely owning: a vessel that
has been used to transport undocumented aliens. The owner disclaims

234
Interim Decision #2904

any actual participation in the captain’s voyage to Cuba. He emphasizes
in this regard that his vessel was chartered to the captain pursuant to a
Darebual charLer un March 11, 1060, and that due to tho nature of
bareboat charters there. was no agency relationship between them or
any other basis for imputing the acts of the captain to-him. The owner
further contends that he and the captain do not share any legal identity -
and therefore that the term “carrier” should not be applied without
distinction to. both of them.

The Immigration and Naturalization Service has responded that own-
ors of vessels used to bring undocumented aliens to the United States
ara strictly liable for fines under section 278 regardless of whether or
not they participate in the bringing of the undocumented aliens. ‘The
Service would hold an owner liable despite the lack of any agency rela-
tionship or othér basis for imputing the actions of a captain to the
owner. Carrying this argument to its ultimate conclusion, the Service
argues that an owner would be liable even if his vessel was stolen and
otal bv the thief to bring undocumented aliens to the United

‘The Service defines the term “carrier” as a composite of all classes of
persons listed in section 273(a).' In support of this position, the Service
cites past decisions by this Board wherein we have used tha term
“carrier” to refer to both the owner and captain and have applied strict
liability.? The Service argues that it would be illogical to now hold that
one part of the “carrier” (i.e. the captain) is liable and one part (i.e. the
owner) is not. The Service further argues that the term “carrier” cannot
be split into its separate patts without destroying its meaning. Finally,
the Service argues that when the captain called from Key West on April
22, 1980, the owner lmow or shold hava known what. the captain was
planning to do with the “Snail’s Pace” and prevented it.

Before reaching the merits of the owner’s contentions, two terms are
in need of explanation. First, we must explain the significance of the
term “carrier” in this context. That term does nut carry the important
legal significance which the Service attaches to it. “Carrier” does not

~ appear in section 273, and we have not used it to delineate a class of
persons who are liable for violations of that section. We have used it
merely as a matter of convenience to designate the party or parties who
have been charged with liability for fines.

The second term in need of an explanation is “bareboat charter.” A
“pareboat” or “demise” charter is created when the owner of a vessel

‘Section 273(a) imposes liability on “any person, including any transportation company,
or the owner, master, commanding officer, agent, charterer, ox consignee of any vessel or

I&N Dec. 127 (BIA 1981).

235
Interim Decision #2904

completely and exclusively relinquishes possession, command, and navi-

ration of the vessel to the charterer. Guzman v. Pichirilo, 369 U.S. 698

1962). “It is, therefore, tantamount to, though just short of an outright
transfer of the ownership.” Gzman, 869 U.S. at 700. The Supreme
Gourt has emphasized that “the owner has the burden of showing such a
chartor. Thic burden is hoavy for courte aro roluctant to find 2 demico
charter when the dealings between the parties are consistent with any
lessér-relationship.” Guzman, 369 U.S. at 700. A leading treatise on
Admiralty law states that a bareboat charter “in practical effect and in
important legal consequence shifts the possession and conLrul of Whe
vessel from one person to another, just as the shoreside lease of real
property shifts many of the incidents of ownership from lessor to lessee.”
G. Gilmore and C. Black, The Law of Admiralty, 239 (2d ed. 1975). In
addition, “the most important consequences of the distinction between
the demise and other forms of charters flow from the fact that the
demise charterer is looked upon as the owner of the vessel pro hac
wieo. . . . Tho voceol, 0 far ac third porcone aro concornod, ic hic voecol,
and the men are his men; such of their defaults as are attributable to the
owner and employer under respondeat superior doctrines are his to
answer for.” Gilmore and C. Black, supra at 242.

‘The characterization of the bareboat charterer as the owner pro hae
vice of the vessel for the term of the charter has been repeatedly asserted
by the Supreme Court of the United States in a long line of cases going
back as far as 1814.5 In Macardier v. The Chesapeake Ins. Co.,8Cranch
39 (1814), Justice Story stated that, “A person may be owner for the
voyage who, by a contract with the general owner, hires the ship for the
voyage, and has the exclusive possession, command and navigation of
Uhe ship.” In keeping wit Uuls concept, 1 has frequently been held thal
a shipowner is isolated from liability by a bareboat charter.

With this background, we shall now consider the owner’s contentions.
Ta hagin with, we reaffirm our long held position that fines under sen.
tion 278 of the Act are imposed without regard to the intentions of the
party charged. It is not necessary for there to be a willful disregard of
United States law..Under section 273, a person who brings aliens to the
United States becomes, in effect, an insurer that his alien passengers
have met the visa requirements of the Act. Any bringing to the United
States of an alien who does not meet those requirements incurs liability.
Matter of Swissair “Flight #164,” 15 I&N Dec. 1 (BIA 1974); Matter of
MIV “Emma,” supra. Thus, there is strict liability for the bringing of

® Réed v. The Yaka. 378 U.S. 410 (1963): Guzman v. Pichirilo. 369 U.S. 698 (1962): New
Orleans-Belize Royal Mail and Central American Steamship Co. v. United States, 239
“U:S. 202 (1915); United. States v. Shea, 152 U.S. 178 (1894); Leary v. United States, 81
U.S. (11 Wall.) 591 (1870); Macardier v. The Chesapeake Ins. Co., 8 Cranch 39 (1814).

236
Interim Decision #2904 ©

undocumented aliens. However, it is important to emphasize that before
the concept of strict liability can be applied, it must be shown that the
nersm charged with a violation of section 278 brought undocumented
aliens to the United States. The pertinerit part of section 278 states
that:

It shall be unlawful for any person... bring to the United States frm anyplace

outside thereo! . . .. any allen who does not nave an unexpired visa, lf visa wes required

uhder this Act or regulations issued thereunder, (Emphasis added.)

Section 278 does not make it unlawful to own a vessel that is used to
bring undocumented aliens to the United States, nor does it impose a
duty upon the owner's of vessels to prevent their vessels from being
used in that manner- Compare section 271 of the Act, 8 U.S.C. 1821,
which provides that it shall be the duty of every person bringing an alien
to the United States to prevent the landing of such alien at a port of
entry other than as designated by the Attorney General. Section 273
proscribes the act of bringing undocumented aliens to the United States.

The owner did not. participate directly in the act of bringing aliens to
the United States; he did not go to Guba and transport the alteris to the
United States himself. Nevertheless, it is apparent that he was involved
to some extent in that he provided the vessel which was used to bring
the aliens to the United States. In the absence of evidence to the contrary,
we will presume on the basis of such involvement that an owner partici-
pated in the act of bringing aliens by permitting his vessel to be used to
transport them to this country. In this case, however, we find that the
owner has rebutted that presumption by establishing that he chartered
his vessel to the captain pursuant to a bareboat charter.

It is said that the test for a bareboat charter is one of control. Gilmore
and C. Black, supra at 240. The fundamental inquiry is, therefore, “has
the shipowner surrendered virtually-complete possession, control and
navigation to the noriowner (charterer)?” Bishop v. United States, 476

- F.2d 977, 979 (6th Cir. 1973). In establishing a bareboat charter, the
yorde of the agroomont are important, though not absolutely controlling,
Complaint of Cook Transportation System Inc., 431 F Supp. 437, 443
(W.D. Tenn. 1976), and in situations such as this one, where the charter
is an oral agreement, its nature may be established by the circum-
stances of the case: St. Paul Fire and Marine Ins. Co. v. Vest
Transportation Co., 6 F.2d 932, 939 (5th Cir. 1982).

In this case, the captain was not employed by, or under the direction
of, the owner. Nor was the captain furthering the business interests of
the owner. The record shows that the owner is a haberdasher and that
the captain chartered the vessel for the purpose of fishing. In addition,
the crew was not furnished by the owner, and it cannot. be said that the
owner In any way coutrolled ur attempted Ly cuutrul the vessel during
the term of the charter.

2237
Interim Decision #9904

Occasionally courts have found sham bareboat charters. In such situa-
tions the purported charter is ignored and liability is assigned to the
“Teal” owner of the vessel. See Stevens v. Seacuust Gu., 414 F.2d 1082
(Sth Cir. 1969). Here, the Service has not contested the existence of a
bareboat charter or established a basis for suspecting that the bareboat
charter was a sham arrangement designed by the owner to shield him-
self from liability for fines under section 273. It is significant in this
regard that the charter was entered into on March 11, 1980, more than a
month before the inception of the Guban boatlift operation.

‘We find that the owner's ship was cliartered to the captain pursuant
to a legitimate bareboat charter and thatthe charter was not a sham
axrangement designed by the owner.to avoid liability for fines under
section 278. We conclude, therefore, that the owner did not participate
in the bringing of undocumented-aliens to the United States aboard his
vessel, the “Snail’s Pace.” As the owner did not bring undocumented
aliens to the United States, he is not liable for fines under section 278.
Accordingly, the following order will be entered.

\ ORDER: The owner's appeal is sustained.

{FURTHER ORDER: The fines imposed upon the owner by the
District Director are cancelled and the proceedings against the owner
are lerminated. :
